DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-10 in the reply filed on 1/20/2022 is acknowledged. Accordingly, claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant's election with traverse of the grouping of species A (Figs. 1-2) and B (Figs. 4-7), claims 1-10 in the reply filed on 1/20/2022 is acknowledged.  The traversal is on the ground(s) that “Applicant respectfully traverses the restriction at least because proper basis has not been presented to support the restriction. The Office Action alleges, without support, that one of three reasons applies for alleging an undue search burden would exist without restriction of the figures as originally submitted in the patent application”, and “Without an assertion and proper explanation for why there would be an undue burden, the restriction is conclusory and inappropriate”.  
This is not found persuasive because the search (e.g. searching different
classes/subclasses or electronic resources, or employing different search strategies or search queries) required for the diverse species is not entirely coextensive; and inasmuch as the diverse species differ in structure and operation, the patentability of each would likely turn on different grounds.  Consequently, the search and examination of the entire application could not be made without serious burden on the Office.   not admitted that the diverse species are obvious variants; and inasmuch as the species are patentably , the election requirement is proper.  If the applicants believe that the species are obvious variants of each other they should state so on the record. 
	Furthermore, according to MPEP section 809.02 (a) which states
Where restriction between species is appropriate (see MPEP § 808.01(a)) the examiner should send a letter including only a restriction requirement or place a telephone requirement to restrict (the latter being encouraged). See MPEP § 812.01 for telephone practice in restriction requirements.
Action as follows should be taken:
(A) Identify generic claims or indicate that no generic claims are present. See MPEP § 806.04(d) for definition of a generic claim.
(B) Clearly identify each (or in aggravated cases at least exemplary ones) of the disclosed species, to which claims are to be restricted. The species are preferably identified as the species of figures 1, 2, and 3 or the species of examples I, II, and III, respectively. In the absence of  figures or examples to identify the several species, the mechanical means, the particular material, or other distinguishing characteristic of the species should be stated for each species identified. If the species cannot be conveniently identified, the claims may be grouped in accordance with the species to which they are restricted. Provide reasons why the species are independent or .
(C) Applicant should then be required to elect a single disclosed species under 35 U.S.C. 121, and advised as to the requisites of a complete reply and his or her rights under 37 CFR 1.141.
Thus, it is clear that the Examiner has provided steps (A) and (B) fully as required by MPEP guidance in the Restriction Requirement.

In response to applicant’s remark that “The MPEP requires an examiner to specify, based upon these criteria, why the claims in an application are either independent or  from one another, as a necessary condition for imposing a requirement for restriction. Without an assertion and proper explanation for why there would be an undue burden, the restriction is conclusory and inappropriate”, the examiner would like  distinct species:
Species C: figs. 8A-B and 9A-C, as described in [0057]-[0058], including  distinct feature(s) that are not shared by other species such as a mechanical CPR head 806 with a suction cup, wherein head 806 can include a rigid or semi-rigid support 808 and a suction cup 810 which can be passive, or can be connected to a suction source that can provide a vacuum to help secure the suction cup 810 to the patient to provide active decompression.
Species D: fig. 10, as described in [0059], including distinct feature(s) that are not shared by other species such as a user interface 1004 disposed on a frame 1002 that is secured to a backboard 1006 and a compression unit 106 that remains in a fixed position (106 is shown as being fixed on frame 1002 in fig. 10)
Species E: fig. 11, as described in [0060], including distinct feature(s) that are not shared by other species such as a plurality of actuators 602 with pistons 604 connected to a single CPR head 1100
Species F: fig. 12, as described in [0061], including distinct feature(s) that are not shared by other species such as a mechanical CPR actuator with an adjustable angle, wherein the actuator 602 can be adjustably mounted to the mechanical CPR provider and the angle of the piston 604 can be varied
Species G: figs. 13A-B as described in [0062]-[0063], including distinct feature(s) that are not shared by other species such as multiple CPR heads 1302 that can be aligned with multiple locations on the patient , with  multiple lower actuators 1312 and lower pistons 1314 and one or more upper actuators with upper pistons 1324. Each 
Species H: figs. 14A-B, as described in [0064]-[0065], including distinct feature(s) that are not shared by other species such as multiple CPR heads 1402 attached to a lower mounting plate 1404, with lower actuators 1412 and lower pistons 1414 allowing the orientation of the lower mounting plate 1404 to be adjusted relative to the patient, wherein lower actuators 1412 and pistons 1414 are hingedly connected at hinges 1430 between the upper piston 1424 and the lower mounting plate 1404
For the reasons as discussed above, the requirement is still deemed proper and is therefore made FINAL.
Furthermore, claim 3 appears to be directed to Species C (including one or more suction cups adapted to provide an active decompression force); claim 9 appears to be directed to Species G (including one or more upper and lower pistons and lower pistons adapted to adjust the vector of compressive force), and claim 10 appears to be directed to Species C (including one or more pistons operatively connected to suction  cups adapted to provide a decompression force), thus claims 3, 9 and  10 each is not directed to the elected grouping of species A (Figs. 1-2) and B (Figs. 4-7), therefore claims 3, 9 and  10 are also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Accordingly, only claims 1, 2 and 4-8 are presently under examination.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanism to change one or more of the location, force or vector” of one or more pistons in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 2 is objected to because of the following informalities:  “compression force” is recommended to be replaced with -the compression force-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and ly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and ly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, claim limitation ““mechanism to change [one or more of the location, force or vector]” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no support from the original disclosure for this limitation as recited in claim 4. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 4, “the location” is unclear as to whether it is the same or different from “a plurality of locations”, “a first location” or “a second location” recited early in the claim 1; “force” is unclear as to whether it is the same or different from “a compressive force” recited early in the claim; and “biological feedback
Regarding claim 8, “the force vector” lacks antecedent basis and the phrase “can be” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 2018/0168922).
Regarding claim 1, Chapman et al. discloses a system for providing personalized CPR (see abstract) comprising: 
one or more pistons (piston 148, see [0030], fig. 1 or “piston 942”, see [0086])  fig. 9A-B) adapted to provide a compressive force at a plurality of locations on a patient (see figs. 7 and 9A-B, “different locations”, [0020] and [0068]; “As between FIGS. 9A and 9B, the disk-shaped portion has been rotated by 180° so as to move protrusion 949 
one or more biological monitoring systems (“a sensor (not shown) for sensing a physiological parameter of patient”, see [0107]) adapted to measure feedback from one or more biological systems as the compressive force is applied at the plurality of locations on the patient (“a value of it can be transmitted to controller 110”, see [0108]); and 
a processor 120 (“processor 120 of controller 110”, fig. 1, see [0032]) 
Chapman et al. does not explicitly teach that the processor is adapted to compare the feedback as compressive force is applied at a first location of the plurality of locations on the patient and at a second location of the plurality of locations on the patient. 
However, Chapman et al. already teaches “an adjustment mechanism coupled to the retention structure and configured to shift one of the retained patient body and the compression mechanism with respect to other so that the body can be retained, with respect to the compression mechanism, at a first position or at a second position  from the first position, and in which a first one of the compressions is performed, while the body is retained at the first position, at a first location of the chest, and then a second one of the compressions is performed , while the body is retained at the second position, at a second location of the chest  from the first location” (see claim 55 of Chapman on p. 8) and further teach that the “controller configured to generate a control signal; and the shifting is performed responsive to the control signal being generated” (see claim 57 of Chapman on p. 8)  . Therefore, it would have been obvious 
Regarding claim 2, Chapman et al. discloses the system further comprising one or more pistons adapted to provide a decompressive force to the patient (“decompressions”, see [0055]-[0056]) in sequence with the one or more pistons adapted to provide compressive force
Regarding claims 4-8, Chapman et al. discloses as best understood, the system further comprising a mechanism (“adjusting mechanism 770”, see [0077], figs. 8A-B, [0081]-[0085]; and “adjustment mechanism 970”, figs. 9A-B, [0088]-[0089] to change one or more of the location, force, or vector of one or more of the pistons based on biologic feedback (“piston” see [0085] and “piston 942”, see [0091]); the system further comprising a compression belt 140 (fig. 1, “retention structure 140 includes a belt that can be placed around the patient's chest” and a rotary compression unit (rotatable “contact member 947”, figs. 9A-B, see [0086]); further comprising a rotary platform ( fig. 9A-B, mechanism 970 includes “a disk-shaped portion that is rotatable around an axis parallel to the drawing”, see [0088]) on the compression belt, wherein the rotary rotatable around an axis perpendicular to the drawing. An elongate member 1074 is coupled to disk 1072 and to driver 1041 via joints. As between FIGS. 10A and 10B, disk 1072 has been rotated by approximately 120° so as to cause elongate member 1074 to move driver 1041 to a different position”, see [0095]) so that the force vector of the piston can be adjusted (see figs. 10A-B each having a different force vector which is adjustable by means of rotatable disk 1072).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taylor et l. ‘650 teaches CPR chest compression system comprising at least two pistons located at different locations. Chapman et al. ‘501 teaches chest compression system with plunger adjusting patient contact site.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785